DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for allowance
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding the claim 1, although the prior art disclose of a loudspeaker assembly, comprising: an enclosure having a first end and a second end, the first end including an opening to an external environment; an acoustic driver at the second end of the enclosure; a circuit board over the opening at the first end of the enclosure; the firebox providing a convection flow path in the acoustic volume between the circuit board and the acoustic driver and over heat-generating components of the circuit board, wherein at least a portion of the circuit board and the firebox separate the acoustic volume from [[an]]the external environment.  


	But the art never specify of such acoustic volume aspect regarding the acoustic volume as being between the opening at the first end and the acoustic driver at the second end of the enclosure and having the firebox about both the circuit board and with the additional feature as the opening of the first end of enclosure and  wherein at least a portion of the circuit board and the firebox separate the acoustic volume from the external environment  and the firebox providing a convection flow path in the acoustic volume between the circuit board and the acoustic driver and over heat-generating components of the circuit board. 


14. (Currently Amended) A method for cooling a loudspeaker assembly, comprising: forming, in an acoustic volume of the loudspeaker assembly, a convection flow path from an acoustic port at one side of the acoustic volume to a plurality of vents in a firebox at another side of the acoustic volume; separating by least a portion of a circuit board and the firebox the acoustic volume from an external environment; and Amendment and Response Attorney Docket No.: BOS-060C1 (PR-17-076-US1) Application No.: 16/138,323 Page 5 cooling electronic components of the loudspeaker assembly by the convection flow path.

	Similarly, the prior art never specify of the aspect associated with the acoustic volume as being path from an acoustic port at one side of the acoustic volume to a plurality of vents in a firebox at another side of the acoustic volume and including the additional features as having the separating with the circuit board over an opening to the external environment, the firebox over both the circuit board and the opening to the external environment. 

The claim(s) 9 with the aspect of the acoustic volume and circuit over the opening and for separating and cooling have been analyzed and rejected similar to claim 1. 

Allowable Subject Matter
Claim(s) 1-19 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187.  The examiner can normally be reached on 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, chin, vivian can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DISLER PAUL/Primary Examiner, Art Unit 2654